Title: From Thomas Jefferson to John Page, 31 October 1775
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Philadelphia Oct. 31. 1775.
                    
                    We have nothing new from England or the camp before Boston. By a private letter this day to a gentleman of Congress from  General Montgomery we learn that our forces before St. John’s are 4000. in number besides 500. Canadians the latter of whom have repelled with great intrepidity three different attacks from the fort. We apprehend it will not hold out much longer as Monsr. St. Luc de la Corne and several other principal inhabitants of Montreal who have been our great enemies have offered to make terms. This St. Luc is a great Seigneur among the Canadians, and almost absolute with the Indians. He has been our most bitter enemy. He is acknowleged to be the greatest of all scoundrels. To be assured of this I need only mention to you that he is the ruffian who when during the last war Fort William Henry was surrendered to the French and Indians on condition of saving the lives of the garrison, had every soul murdered in cold blood. The check which the Canadians received at first is now wearing off. They were made to beleive we had an army of 15,000 men going there. This put them in high spirits. But when they saw Montgomery with but 2700 they were thunderstruck at the situation they had brought themselves into. However when they found even this small armament march boldly to invest St. John’s and put a good face on the matter they revived, and the recruits since have contributed to inspirit them more.
                    I have set apart nearly one day in every week since I came here to write letters. Notwithstanding this I have never received the scrip of a pen from any mortal breathing. I should have excepted two lines from Mr. Pendleton to desire me to buy him 24. ℔ of wire from which I concluded he was alive. I speak not this for you from whom I would not wish to receive a letter till I know you can write one without injury to your health. But in future as I must be satisfied with information from my collegues that my country still exists, so I am determined to be satisfied also with their epistolary communications of what passes within our knowlege. Adieu Dear Page.
                    delenda est norfolk.
                